Citation Nr: 1624684	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a sleep disorder other than obstructive sleep apnea, to include as secondary to service-connected residuals of a low back injury with recurrent back strain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the matter in January 2014 to afford the Veteran a hearing before a Decision Review Officer (DRO).  The Veteran testified before a DRO at the RO in April 2014.  Thereafter, in September 2014, the Board denied the Veteran's claim for service connection for a sleep disorder, inter alia, and the Veteran appealed the September 2014 denial of his claim for service connection for a sleep disorder to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Joint Motion for Remand (JMR), the Court remanded the Board's September 2014 decision for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 JMR, it was asserted that the Board's September 2014 decision focused on the Veteran's entitlement to service connection for sleep apnea and failed to consider whether he might be entitled to service connection for a sleep disorder other than sleep apnea.  As suggested in the JMR, the Board finds that an additional medical opinion is necessary to determine whether the Veteran has a sleep disorder other than sleep apnea and, if so, obtain an opinion regarding the etiology of that condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical opinions regarding the nature and etiology of the Veteran's claimed sleep disorder other than sleep apnea, as requested below.  The reviewing clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

   (a) First, identify all sleep disorders other than sleep apnea that the Veteran has had since he filed his March 2009 claim for service connection.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the identified sleep disorders had onset during his period of active service or within one year of his separation from active service.

   (c) Third, provide an opinion as to whether it is at least as likely as not that the identified sleep disorders were otherwise caused or aggravated by his active service.

   (d) Fourth, provide an opinion as to whether it is at least as likely as not that the identified sleep disorders were caused by his currently service-connected lumbar spine disability (identified as "residuals of a low back injury with recurrent back strain").

   (e) Fifth, provide an opinion as to whether it is at least as likely as not that the identified sleep disorders were aggravated by his currently service-connected lumbar spine disability.  In providing this opinion, state whether it is at least as likely as not that the identified sleep disorders occurred sooner or progressed to a greater degree of severity than they otherwise would have due to his service-connected lumbar spine disability.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted.  In offering each of the requested opinions, the reviewing clinician should specifically acknowledge and comment on the Veteran's competent and credible reports of his symptoms.

2.  After ensuring that the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




